184 F.2d 440
Matter of Donald E. HASSON, U. S. Penitentiary, Atlanta, Ga., to perpetuate the testimony of Harry M. HULL, Clerk, United States District Court, Washington, D. C.
No. 13197.
United States Court of Appeals Fifth Circuit.
October 18, 1950.

Appeal from the United States District Court for the Northern District of Georgia; M. Niel Andrews, Judge.
No appearance entered for Donald E. Hasson.
J. Ellis Mundy, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., Atlanta, Ga. for Harry M. Hull.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
A careful examination of the record disclosing that there is no merit in the appeal, the order appealed from is


2
Affirmed.